Citation Nr: 1243492	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-41 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009 (back disorders) and January 2010 (right hip disorder) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a hearing conducted at the RO by a Decision Review Officer in June 2010.  He later testified at a hearing conducted by the undersigned Veterans Law Judge at the RO in November 2011.  Copies of both hearing transcripts are of record and have been reviewed.  Review discloses that at both hearings, the issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  See 38 C.F.R. § 3.103(c)(2) (2012).  

The Veteran, at his November 2011 Board hearing, withdrew a claim seeking an increased rating for his service-connected bilateral hearing loss.  The issue is therefore no longer before the Board for appellate consideration.  

In February 2012, the Board denied service connection for bilateral knee and ankle disorders and remanded the claims for service connection for back and right hip disorders for examination and medical opinion, as well as readjudication.  The Veteran was examined in March 2012 and a medical opinion rendered.  The claim was subsequently readjudicated and a supplemental statement of the case issued in October 2012.  In as much as the requested development has been completed, the Board now proceeds with its review of the appeal.  

In a letter dated in November 2012, the Veteran asked that consideration be given to a November 2009 examination which concluded that it was at least as likely as not that a portion of his hearing loss was the result of noise exposure in service.  The Board notes that service connection has already been established for tinnitus and hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disorder was not incurred or aggravated by disease or injury during the Veteran's active service.   

2.  Arthritis was not manifested to any degree during service or within the first year after the Veteran completed his active service.  

3.  The Veteran does not have a back disorder proximately due to or a result of a service-connected disability.  


CONCLUSIONS OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The required notice for the back claim was sent in September 2009, before the claim was adjudicated in November 2009.  The required notice for the right hip claim was sent in October 2009, before that claim was decided in January 2010.  These letters met the timing requirements of the law, regulations, and case law.  Moreover, the content of the notice and enclosures complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  Both letters also included notice as to how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded RO and Board hearings.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2012).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2012); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  In this case, the Veteran's service-connected disabilities are tinnitus, a bilateral hearing loss, and an appendectomy scar.  It is not contended nor does the competent medical evidence show that any of these service-connected disabilities are related in any way to the Veteran's back disorder.  

Discussion

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.  In particular, we have VA clinical records that mention back and hip pains but do not provide evidence as to the nature of the disability or its connection to service.  Since there is no dispute that the Veteran now has right hip and back symptoms, these records do not connect the disability to service and need not be discussed in detail.   

When the Veteran was examined for service in January 1955, his spine and extremities were normal.  The service treatment records do not reflect any back or right hip disease or injury during the Veteran's active service.  On examination for separation from service, in November 1957, his spine and lower extremities were again found to be normal.   

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, there is no competent evidence of arthritis affecting the Veteran's spine or any joint in the year after he completed his active service.  

A VA clinical note for June 2004 shows the Veteran was seen for a popping sensation in the right ankle.  He was given a examination.  On the neurologic portion of the examination, it was noted that there was no back pain and no sensory or motor loss.  The musculoskeletal portion of the examination was noted to be negative for back pain.  

A VA primary care note for May 2005 lists several problems including a history of low back pain.  Currently, there were no muscle aches or myalgias.  There were no findings or diagnosis for the back.   

A VA clinical note for November 2006 shows that the Veteran's hips had X-ray studies done.  They suggested an old deformity of the femur on both hips.  The radiology service had reviewed the films and suggested that it might be something from childhood (called Perthes disease).  The left hip might also have a small effusion (fluid collection) in the joint.  There were minimal degenerative changes in the hip or sacroiliac joints per se.  

Perthes disease is osteochondrosis of the capital femoral epiphysis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 487 (28th ed., 1994).  Osteochondrosis is a condition marked by multiple osteochondromas, such as occurs in multiple cartilaginous exostoses or enchondromatosis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1200 (28th ed., 1994).  An osteochondroma is a benign tumor consisting of projecting adult bone capped by cartilage projecting from the lateral contours of endochondral bones.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1199. 1200 (28th ed., 1994).

A primary care note for February 2008 mentioned that the Veteran reported occasional hip pain, but it seemed to be fairly stable and was not progressing.  

A VA primary care clinical note for July 2008 shows the Veteran complained of having significant hip pain on a daily basis.  It was worse with standing for long periods of time.  He was unable to bend over.  He had pain with walking, but it improved if he leaned forward.  The clinician noted that prior imaging studies in 2006 showed fairly minimal degenerative joint disease.  However, there were bilateral femoral head deformities secondary to Perthes disease.  Current studies were recommended.  

The July 2008 X-ray studies were read as showing moderate right hip and mild left hip degenerative changes with loss of articular cartilage and inferior osteophyte formation.  There were multiple calcifications in the pelvis consistent with phleboliths.  

The July 2008 VA spine X-ray studies revealed the spine to be in normal alignment with no fracture or spondylolisthesis.  There was degenerative disc disease with loss of disc space height at L5-S1 and degenerative facet disease at L5-S1.  The bilateral sacroiliac joints were normal.  The impression was degenerative disc disease and facet disease at L5-S1.  

On a February 2009 VA primary care clinical note, it was reported that the Veteran complained of hip pain.  Degenerative joint disease was diagnosed.  

In a statement dated in September 2009, a fellow paratrooper recalled several jumps.  There was no mention of injuries.  He did recall a winter jump in January 1957 when they were getting dragged.  There were other winter jumps in February and March.   

Another paratrooper, C. W. D. provided his jump record showing winter jumps.  He recalled making 2 or 3 jumps with the Veteran and stated that the Veteran came out "gimpy" and limping badly on the two jumps the witness knew of.  

In October 2009, the Veteran provided a certified statement that he incurred a back injury when jumping from a 35 foot tower on a static line.  A cable hooked to the static line was under his entrenching tool, causing his body to jerk sideways.  He also reported winter parachute jumps on to frozen ground with high winds twisting and dragging him, and twisting his knee, hip, and back.  

The report of the January 2010 VA examination of the Veteran's joints shows that the claims folder was reviewed.  It was noted that a colleague's jump records documented hard jumps on several occasions.  The Veteran reported daily constant pain in his right hip.  He also complained of giving way, instability, stiffness, incoordination, and flare-ups every 2 to 3 weeks.  Symptoms were aggravated by stepping wrong, pivoting, stepping in a hole, cold weather, or standing too long or walking too far.  Rest, Advil, and the use of a cane alleviated symptoms.  The Veteran gave a history of doing 17 jumps in service.  He hit hard on his right hip in 1956.  He said the hip bothered him for 40 to 50 years but he did not have any treatment.  The examiner measure hip motion and reviewed X-ray studies.  The assessment was a cam deformity of the bilateral hips, and degenerative arthritis, right greater than left hip.  

The January 2010 examining physician expressed the opinion that:
The Veteran had a significant history of repetitive trauma to hips and low back as a result of his paratrooping activities.  However, he has a significant cam deformity which is an anatomic variant of his bilateral hips.  We know from the literature that a cam deformity can result in femoral acetabular impingement and that this predisposes people to arthritis.  In addition, this is generally a degenerative process over time and is not within my abilities to determine that this was the result of the specific jump training and not the repetitive trauma that daily activities would have had on his hips over the past 40 or 50 years.  As a result, I feel that it is less likely than not that his specific parachute landing and repetitive jumps in the service are responsible for his hip arthritis.  ...  I noticed no evidence of aggravation.  

In May 2010, a private chiropractor, J. O., D.C., wrote that the Veteran was complaining of low back and bilateral hip pain in April 2010.  He reported that he had the pain for many years.   He stated that the pain was the result of his military service as he was a paratrooper and took many impacts to his low back and hips during training and service.  Examination disclosed decreased lumbar motion and a limping gait.  There was pain on palpation of the lumbar spine and sacroiliac joints.  Lower extremity reflexes were 1+/2 at the right patella.  The chiropractor offered the opinion that the Veteran's condition was directly related to his military service, as he had no significant history other than his service as a cause of his condition.  The chiropractor expressed the opinion that the multiple impacts taken from being a paratrooper, to his hips, low back, and knees was surely the cause of his current degenerative hips and lumbar spine.  

In June 2010, the Veteran presented sworn testimony to a Decision Review Officer (DRO) at the RO.  He told of injuries in service and of continuing symptoms since service.  

In November 2011, the Veteran appeared before the undersigned Veterans Law Judge at the RO and gave testimony under oath.  He provided details of injuries during training and subsequent parachute jumps.  He stated that he never really healed from the initial injury in training and that subsequent jumps exacerbated it.  He described jumps in the winter, which landed on hard frozen ground.  He said he hurt his back and hurt his hip the most.  He explained that during service, he was discouraged from going on sick call.  His duties also include tree climbing and he described an injury while doing that.  The Veteran also discussed the chiropractor's report submitted in support of his claim.  In addition to other information provided, the Veteran described his current symptoms and attested that they had continued since service.  

The report of the March 2012 VA examination shows that the claims file was reviewed and the Veteran was examined.  X-ray studies were reviewed and it was noted that they showed degenerative joint disease in his hips, right greater than left.  With fairly significant cam deformities at the proximal femurs.  In the lumbar spine, X-ray showed degenerative disc disease and narrowing at L5-S1 with degenerative changes in the facet joints as well.  The examiner's impression was osteoarthritis of the bilateral hips with a cam deformity and degenerative disc disease L5-S1.  

The examiner provided a detailed opinion.  
The Veteran had a history of impact of a repetitive nature to both hips and low back secondary to his military service.  Certainly this could play a role in the development of his hip and back.  However, he has the significant cam deformity of his bilateral hips which is certainly a predisposing factor in the development of osteoarthritis.  Because of the underlying anatomic changes, I think it is difficult at best to ascribe his pain and right hip condition secondary to his jumps decades ago where the wear and tear of over the decades secondary to his anatomic variation could also cause his problem.  Therefore, I think it less likely than not that his right hip is due to his service.  In regards to his back, I feel that it is largely the same discussion.  He has degenerative disc disease at L5-S1 and certainly we know the incidence of this problems increases with age.  He, unfortunately, has no record indicating back pain, that is while in service.  With that said, we know that repetitive axial loading certainly could play a role in the development of his back condition.  However, there are many things that could have also contributed to this in the decades intervening his military service and today.  Therefore, I think it is not possible to state without resorting to more than mere speculation whether or not his military service has played a role in the development of his back condition.  I find no evidence for aggravation of the right hip and/or back.  

Conclusion

The Veteran asserts that he hurt his back and right hip in service and that they have hurt ever since.  He emphasizes his veracity and credibility.  He points to his service as a paratrooper as being consistent with his injuries.  The Board notes that some paratroopers are injured in jumps.  However, most jumps do not result in injury.  There would be little point in repeatedly practicing jumps if a significant part of the force was disabled by the jumps.  In fact it would be counterproductive as it would render the parachute forces disabled when the point of practice is to get them prepared.  Thus, it cannot be assumed that a parachute jump caused a chronic injury.  

As a lay witness, the Veteran is competent to describe an injury in service.  38 C.F.R. § 3.159(a) (2012).  He has particularly described two.  The first happened when jumping from a tower and a static line malfunction caused him to flip over.  He reports that he was washed out of training because of the resultant injury.  However, he admits he was subsequently reinstated and reentered and completed parachute school.  While the Veteran interprets this incident as the onset of a back injury, the Board finds that it would be unlikely that it was anything chronic, if he was re-admitted to parachute school.  

The second incident reported by the Veteran was a winter jump onto frozen ground when he twisted on landing and was dragged, twisting his knee, hip, and back.  Here again, we note that there is no competent medical evidence of a chronic disability.  The Veteran explains that he was discouraged from complaining.   

The Veteran also asserts that statements by other lay witnesses support the claims.  One fellow paratrooper notes that they were dragged, without reporting any injuries.  Another reports that on the two occasions he recalled the Veteran was gimpy and limping, which is does not identify a back injury.  

The Veteran also seeks support from a chiropractor.  As a medical professional, the chiropractor is competent to interpret the evidence submitted by the Veteran and to offer an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (C.A.Fed.,2007).  In this case, the chiropractor simply took the Veteran's report of injury in service and continuing symptoms after service and rendered an opinion connecting the current back disorder to service.  However, that opinion can be no better than the Veteran's memory, on which it is based.  See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995); and this opinion is clearly based in its entirety on a history given by the Veteran.  It is significant that nowhere in his letter does the chiropractor refer to any of his own findings as supporting a connection to service.  In particular, there is no indication that the chiropractor took X-rays and interpreted them as showing a long standing injury.    

On the other hand, the report of the separation shows that a doctor examined the Veteran and found his spine and musculoskeletal system to be normal.  This is competent medical evidence by an officer and medical professional acting in the course of his usual duties showing that after all the Veteran's service, including parachute jumps, his spine was examined and it was normal.  This evidence is probative and persuasive and establishes that any backaches the Veteran may have had as a result of his service, including parachute jumps, did not result in chronic disability.  

Following service, over 40 years passed without any medical documentation of back complaints.  While medical documentation is not required to establish a continuity of symptoms, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is significant that the earliest recorded back complaints, in 2004, referred to occasional back pains.  This is contrary to the Veteran's more recent reports of chronic pain.  

After considering all the evidence of record, the Board finds that the Veteran's statements of back symptoms beginning with and continuing after service are not credible.  They are outweighed by the normal findings on separation examination and his initial reports of occasional back symptoms.  The chiropractor's assessment is based on the Veteran's claim of injury in service with continuing symptomatology.  Since that underlying claim is not credible the resultant opinion cannot be deemed credible.  On the other hand, the Board finds that the separation examination, recent VA clinical records and VA examination reports and opinions do provide credible evidence showing that the current back disability was not incurred or aggravated in service.  

The Board finds that the recent medical opinions combine with the service treatment records and recent VA clinical records to provide the preponderance of evidence on this claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a back disorder is denied.  


REMAND

The recent VA medical opinion ascribes the Veteran's hip problems to a cam deformity.  A VA clinical note for November 2006 shows that X-rays suggested an old deformity of the femur on both hips might be something from childhood, specifically Perthes disease.  

Service connection cannot be granted for congenital or developmental conditions.  38 C.F.R. §§ 3.303, 4.9 (2012).  Service connection may only be granted for disability due to disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In VAOPGCPREC 82-90, the VA General Counsel distinguished between congenital defects, which are essentially stable, and for which service connection cannot be granted; and, congenital diseases, which are subject to aggravation and for which service connection can be granted.  In this case, the Board notes that the recent medical opinion indicated that the Veteran's Perthes disease had become increasing symptomatic over the years.  Thus, the medical evidence indicates the condition was not stable and would meet the VA General Counsel's definition of a disease for which service connection can be granted.  Moreover, in Horn v. Shinseki, 25 Vet. App. 231 (2012), Cotant v Principi, 17 Vet. App. 116 and other cases, the United States Court of Appeals for Veterans Claims has treated Perthes disease as a disease subject to aggravation.  

In Horn and Cotant, the disease was not noted when the Veteran was examined and accepted for service but was found during service.  In both cases, the Court applied the analysis of 38 U.S.C.A. § 1111 (West 2002).  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment¸ or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

In as much as the record currently contains evidence that the Veteran has a deformity that may have been present in childhood a medical opinion is needed to assist with the Section 1111 analysis.  

Accordingly, the claim for service connection for a right hip disorder is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who did the March 2012 VA examination.  If the examiner who did the March 2012 examination is not available, a similarly qualified examiner can provide the response.  If additional examination or any additional tests or studies needed to respond to the following questions, they should be done.

a.  Is there clear and unmistakable evidence that the Veteran's cam deformity or Perthes disease existed before service?  If so, please identify such evidence.  

b.  If there is clear and unmistakable evidence that the Veteran's cam deformity or Perthes disease existed before service, is there clear and unmistakable evidence that it did not increase in severity during service?  If so, please identify such evidence.  

c.  The examiner should discuss the analysis provided by the Veteran's private orthopedist M. E. G., M.D., based on a visit dated 11/19/2012.  

2.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate the right hip claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


